Citation Nr: 0411040	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-16 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to the payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for the period 
from May 15, 2000 through September 15, 2000.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from November 1995 to November 
1999.

This matter comes to the Board of Veterans' Appeals (Board) from a 
November 2002 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  That decision denied 
payment for educational benefits for the period of enrollment from 
May 15, 2000 to September 15, 2000.  

The veteran testified at a hearing held in Cleveland, Ohio, before 
the undersigned Veterans Law Judge in October 2003.  At that time, 
the veteran presented additional evidence with the proper waiver 
of Agency of Original Jurisdiction consideration.  See 38 C.F.R. § 
20.1304 (2003). 


FINDING OF FACT

An Enrollment Certification, VA Form 22-1999, reflecting that the 
veteran was enrolled in courses at Ohio Peace Officer Training 
Academy from May 15, 2000 through September 15, 2000, was received 
by the RO on November 4, 2002.  


CONCLUSION OF LAW

The criteria are not met for entitlement to education assistance 
benefits under Chapter 30, Title 38, United States Code, for 
periods of enrollment prior to November 4, 2001.  38 C.F.R. § 
21.7131(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), is 
applicable to this appeal.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  In this case, the RO informed 
the veteran that his claim was denied because under applicable VA 
law, he is not entitled to receive benefits for the period of 
enrollment from May 15, 2000 through September 15, 2000.  In a 
case such as this, where the pertinent facts are not in dispute 
and the law is dispositive, there is no additional information or 
evidence that could be obtained to substantiate the claim, and the 
VCAA is not applicable.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); see also Manning v. Principi, 16 Vet. App. 534 (2002); 
Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board has decided the appeal on the 
current record without any further consideration of the VCAA, and 
will deny the veteran's claim solely because of a lack of 
entitlement under the law.

The material facts in this case are not in dispute.  The record 
reveals that an Enrollment Certification (VA Form 22-1999) was 
first received by the RO on November 4, 2002, certifying the 
veteran's enrollment at the Ohio Peace Officer Training Academy 
from May 15, 2000, through September 15, 2000.  

In a November 2002 determination, the RO informed the veteran that 
VA was unable to pay educational benefits for the periods of 
education prior to one year before the date of his claim, the date 
upon which his Enrollment Certification was received, November 4, 
2002.

The veteran requests that an exception be made to the regulations 
regarding commencing dates for Chapter 30 benefits in his case, 
because he attempted to file the appropriate paperwork at the time 
he was enrolled in the courses, but there was confusion regarding 
the paperwork and the claim was not filed at that time.  The 
veteran testified in support of his claim at a hearing held before 
the undersigned Veterans Law Judge in October 2003.  At the 
hearing, the veteran stated that he submitted his VA Form 22-1999 
at the time he enrolled in 2000, but that he was later informed 
that the application was either lost or did not make it through 
the mail.  In support of his claim, the veteran provided another 
copy of an October 2002 letter forwarding a second VA Form 22-1999 
executed on October 25, 2002.  In that letter, the Assistant 
Executive Director of the Ohio Peace Officer Training Commission, 
stated that the veteran reported that he initially submitted the 
form when he enrolled in 2000.  However, the commission did not 
have a copy of the form initially provided and it was suggested 
that the form might have been lost in the mail.  

To determine the merits of the veteran's appeal, it is necessary 
to review the law and regulations governing the assignment of 
commencing dates for Chapter 30 educational assistance benefits.  
When an eligible veteran or service member enters or reenters into 
training (including a reentrance following a change of program or 
educational institution), the commencing date of his or her award 
of educational assistance will be determined as follows: (1) If 
the award is the first award of educational assistance for the 
program of education the veteran or service member is pursuing, 
the commencing date of the award of educational assistance is the 
latest of: (i) the date the educational institution certifies 
under paragraph (b) or (c) of this section; (ii) one year before 
the date of claim as determined by Section 21.1029(b); or (iii) 
the effective date of the approval of the course, or one year 
before the date VA receives the approval notice, whichever is 
later.  38 C.F.R. § 21.4131(a) (2003).

Further, under 38 C.F.R. § 21.1029(b), the "date of claim" is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for purposes 
of determining the commencing date of an award of that educational 
assistance.  Section 21.1029(b)(1) states that if an informal 
claim is filed and VA receives a formal claim within one year of 
the date VA requested it, or within such other period of time as 
provided by Section 21.1032, the date of claim, subject to the 
provisions of paragraph (b)(3) of this section, is the date VA 
received the informal claim.  Section 21.1029(b)(2) mandates that 
if a formal claim is filed other than as described in paragraph 
(b)(1) of this section, the date of claim, subject to the 
provisions of paragraph (b)(3) of this section, is the date VA 
received the formal claim.  Lastly, section 21.1029(b)(3) requires 
that if a formal claim itself is abandoned and a new formal or 
informal claim is filed, the date of claim is as provided in 
paragraph (b)(1) or (b)(2) of this section, as appropriate.  38 
C.F.R. § 21.1029(b) (2003).

The record reflects that the veteran's Enrollment Certification 
was first received by the RO on November 4, 2002.  The award of 
Chapter 30 benefits based on that application, therefore, is only 
available for up to 12 months prior to that date, i.e., for 
enrollment no earlier than November 4, 2001.  The veteran's period 
of enrollment from May 15, 2000, through September 15, 2000, 
therefore, is not subject to the retroactive payment of Chapter 30 
educational assistance benefits, based on an Enrollment 
Certification only received in November 2002.

The Board notes that the veteran does dispute the fact that his 
Enrollment Certification was filed too late.  As previously 
discussed, he contends that the failure to timely file his 
paperwork was the result of the form being lost at the school or 
in the mail.  Unfortunately, there is no VA educational statutory 
or regulatory provision that provides an exception to meeting the 
filing requirements applicable to this case.  The Board further 
notes that the record does not contain any other earlier document 
submitted by the veteran that could be construed as an informal 
claim, so as to support the award of benefits retroactively to the 
date of his actual enrollment.

Understandably, the veteran asks that the Board follow the intent, 
and not the letter, of VA law.  The Board, however, is bound by 
the applicable law and regulations when determining claims for VA 
benefits.  For this case, the regulatory criteria governing 
commencement dates of awards of Chapter 30 educational assistance 
benefits are clear and specific.  Pursuant to these criteria, 
there is no basis upon which to grant the veteran Chapter 30 
benefits for his periods of enrollment prior to November 4, 2001.  
The Board finds, therefore, that entitlement to educational 
benefits for the period of May 15, 2000, through September 15, 
2000, is not warranted in this case.  See Taylor v. West, 11 Vet. 
App. 436 (1998) (in which the United States Court of Appeals for 
Veterans Claims held that a veteran was not entitled to 
educational benefits under Chapter 30 where the commencing date 
was after the enrollment period).  As the law in this case is 
dispositive, the veteran's claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Moreover, because the law, rather than the facts in 
this case, is dispositive, the benefit of the doubt provisions set 
forth in 38 U.S.C.A. § 5107(b) (West 2002) are not for 
consideration.


ORDER

Entitlement to payment of educational assistance benefits under 
Chapter 30, Title 38, United States Code, for the period from May 
15, 2000 through September 15, 2000, is denied.  


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



